                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MARK MICHALEK and                                   )
JENNIFER MICHALEK, h/w,                             )
                                                    )                2:20-CV-00205-JFC
               Plaintiffs,                          )
       vs.                                          )
                                                    )
SHAWN STEELE, an individual,                        )
d/b/a “Eleets Construction”                         )
                                                    )
               Defendant.

                                                OPINION

       The court has a nondelegable duty to ensure that it may properly exercise subject-matter

jurisdiction. The burden to demonstrate removal jurisdiction rests with the removing party. On

February 19, 2020, the court ordered the removing party, defendant Shawn Steele (“Steele”), to

show cause why this case should not be remanded to the state court because it appeared on the

face of the state court complaint that subject-matter jurisdiction in this court is lacking. Plaintiffs

and defendant are all citizens of Pennsylvania and none of the causes of action raises a federal

question.

       Steele filed a response to the show cause order. In it, he “freely admits” that “neither the

parties nor facts nor amount in controversy merits this matter’s removal” to federal court. (ECF

No. 4 at 2). Steele reiterated his request that this case nevertheless be consolidated with a related

matter that is already pending in this court.

       As this court explained in its show cause order:

       The court recognizes that the matters in this case are related to those at issue in
       Civil Action No. 19-351, and the parties desire that the cases be consolidated for
       judicial economy. Nevertheless, the removal statute “requires the existence of
       original jurisdiction before an action may be taken from a state court.” Gleeson v.
       Dyller, No. 3:CV-07-0247, 2008 WL 11498150, at *2 (M.D. Pa. Mar. 25, 2008)
       (citations omitted). “Considerations of judicial economy do not justify removal of
       a state court action over which original jurisdiction is lacking.” Id. at *3.
(ECF No. 2).
      Because, as Steele concedes, original jurisdiction is lacking over Civil Action No. 20-

205, this case cannot be removed to federal court. It shall, therefore, be REMANDED

FORTHWITH to the Court of Common Pleas of Allegheny County, Pennsylvania. The motion

to consolidate cases (ECF No. 3) is DENIED AS MOOT.

       An appropriate order follows.




Dated: March 10, 2020

                                                    /s/ Joy Flowers Conti
                                                    Joy Flowers Conti
                                                    Senior United States District Judge




                                               2
                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MARK MICHALEK and                              )
JENNIFER MICHALEK, h/w,                        )
                                               )                2:20-CV-00205-JFC
             Plaintiffs,                       )
      vs.                                      )
                                               )
SHAWN STEELE, an individual,                   )
d/b/a “Eleets Construction”                    )
                                               )
             Defendant.

                                          ORDER

      And now this 10th day of March, 2020, in accordance with the foregoing opinion, it is

hereby ORDERED that Civil Action No. 20-205 is REMANDED FORTHWITH to the Court of

Common Pleas of Allegheny County, Pennsylvania. The motion to consolidate cases (ECF No.

3) is DENIED AS MOOT.




                                                   /s/ Joy Flowers Conti
                                                   Joy Flowers Conti
                                                   Senior United States District Judge




                                              3
